NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3961-15T3

ANN VILLA,

        Appellant,

v.

BOARD OF REVIEW, DEPARTMENT
OF LABOR, and HUNTERDON ART
MUSEUM,

     Respondents.
_____________________________

              Submitted August 1, 2017 – Decided August 9, 2017

              Before Judges Hoffman and Currier.

              On appeal from the Board of Review, Department
              of Labor, Docket No. 073-698.

              Inglesino, Webster, Wyciskala & Taylor, LLC,
              attorneys for appellant (Ellen O'Connell and
              Joseph M. Franck, on the briefs).

              Christopher S. Porrino, Attorney General,
              attorney for respondent Board of Review
              (Melissa Dutton Schaffer, Assistant Attorney
              General, of counsel; Peter H. Jenkins, Deputy
              Attorney General, on the brief).

              Respondent Hunterdon Art Museum has not filed
              a brief.

PER CURIAM
       Claimant Ann Villa appeals from the April 11, 2016 decision

of    the   Board   of     Review    (Board)     finding       her    ineligible      for

unemployment benefits pursuant to N.J.S.A. 43:21-5(a).                         After a

review of the contentions advanced on appeal in light of the record

before us and the applicable principles of law, we reverse.

       Claimant was employed as Director of Development by defendant

Hunterdon Art Museum.            Contending that she had been fired by the

museum, claimant submitted a claim for unemployment benefits.                         The

Deputy Director of Unemployment Insurance (Deputy) determined that

claimant      had   left    work    voluntarily,       and     therefore,      she    was

disqualified for benefits.

       Following     claimant's        appeal     of     the       determination,       a

telephonic     hearing      was    conducted    before       the     Appeal   Tribunal.

Claimant testified that during a meeting with the Museum Director

(Director), claimant was advised that she was not well-liked by

the staff at the museum, and if she was not going to change her

personality she would have to leave.              Claimant responded that she

could   not    change      her    personality,    it   was     what     had   made    her

successful in her profession.             "[P]resuming" that she was being

fired, claimant stated that she stood up, shook the Director's

hand, thanked her, and left the office with the understanding that

she   had   been    terminated.         The    Director       did     not   respond    to



                                          2                                     A-3961-15T3
claimant's words or actions and did not call her back into the

office.

      The Museum Director disputed that claimant had been fired.

She testified that at the meeting she discussed with claimant that

she   had   alienated   the   staff   and   she   needed   to    work    more

collaboratively with her coworkers.         The Director contended that

she did not intend to fire claimant at the meeting; she was

advising her that she needed to change her attitude.            The Director

acknowledged that claimant stated to her: "So what you're asking

of me is I gotta change or [you're] letting me go?"         The Director

replied, "I think you've gotta think about parting ways if you

can't change."    The Director conceded during the hearing that if

claimant had not changed her attitude she would have been fired

"at a certain point . . . [a]bsolutely."

      The Appeal Tribunal reversed the decision of the Deputy,

finding that claimant had not left the job voluntarily without

good cause attributable to the work.        The Tribunal stated:

            [T]he employer presented the claimant with the
            option to leave. The claimant chose to leave
            because her attitude was part of her success
            and the expectation that she change it was []
            unreasonable. The option to leave was given
            by the employer with the intention of
            terminating the claimant's employment.




                                      3                              A-3961-15T3
     Following defendant's appeal, the Board of Review found that

claimant had chosen "to leave during a meeting with the executive

director when asked to work more collaboratively" and therefore,

had not left her employment for good cause attributable to the

work.     The Board found claimant to be disqualified for benefits,

reversing the Tribunal's decision.

     In this appeal, claimant argues that the Board erred in

finding    her    termination    to    have   been    voluntary,    as   her    own

understanding that she had been fired was corroborated by the

Director's behavior at the end of the meeting.

     We are mindful that our review of administrative agency

decisions is limited.           We will not disturb an agency's action

unless it was clearly "arbitrary, capricious, or unreasonable."

Brady v. Bd. of Review, 152 N.J. 197, 210 (1997).

     N.J.S.A.      43:21-5(a)     provides    in     pertinent    part   that     an

employee    who    "has   left   work    voluntarily     without    good     cause

attributable      to   such   work"      is   ineligible    for    unemployment

compensation benefits.        Under this section, the threshold question

is whether an applicant for unemployment compensation benefits

left her job "voluntarily."           If the separation from employment was

voluntary, the applicant is eligible for unemployment compensation

benefits only if that separation was for "good cause attributable



                                         4                                 A-3961-15T3
to [the] work."       N.J.S.A. 43:21-5(a); Utley v. Bd. of Review, 194
N.J. 534, 544 (2008).

       Claimant argues that her separation from employment was not

voluntary.      We agree.

       In Lord v. Board of Review, 425 N.J. Super. 187, 189 (App.

Div.   2012),    we    considered      whether    a    "compelled    resignation"

constituted a voluntary separation from employment requiring a

disqualification for benefits.               In that case, Lord was required

to use his own vehicle to perform his job duties.                  Ibid.    When his

car broke down and he was unable to afford the necessary repairs,

Lord was told by his supervisor that he had to resign from his

employment.      Id. at 190.     Although he did not want to leave the

job, Lord felt that he had no choice and he considered himself to

have been terminated.         Ibid.

       In our review of the Board's determination that Lord had left

his job for personal reasons not attributable to the work, and

therefore,      he    was   disqualified      from     receiving     benefits,      we

concluded    that     the   decision    to    resign    was   made   only    by   the

employer.    Id. at 191.      We stated that there was nothing voluntary

about Lord's separation from employment; he did not desire to

leave the job.        Ibid.   If his car had been operational, he would

have remained employed.



                                         5                                   A-3961-15T3
      Here, claimant was criticized in a meeting with her supervisor

and told that if she did not change her personality she would be

terminated.       Defendant argues that claimant herself made the

decision   to   leave    the    job;    the    Museum    had    no   intention         of

terminating her at that time.           Defendant contends that an on-the

job   reprimand    is   not    sufficient      to    categorize      an   employee's

departure as involuntary.            This conversation, however, was more

than a reprimand.       Claimant was told to "change her personality"

or suffer termination.          Even if the Director did not intend to

discharge claimant that day, she made it clear at the hearing that

if a change was not made, termination was certain to occur at a

future time.

      We find these circumstances to be similar to the "compelled

resignation"      discussed     in     Lord.         Claimant     did     not     leave

voluntarily; she was advised that she would be terminated if she

did not change her personality.           In her view, her personality was

what made her a successful development director.                        The decision

whether to go or stay was, therefore, not solely hers to make.

See Campbell Soup Co. v. Bd. of Review, 13 N.J. 431, 435 (1953).

As she stated: "[W]hen I was told to change my personality or

leave . . . I didn't have an option."               Claimant determined she did

not have a choice other than to leave her position; her resignation

was involuntary.

                                         6                                      A-3961-15T3
Reversed.




            7   A-3961-15T3